EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David D. Hsu (Reg. No. 71,659) on 03/15/2022.

Amend claim 20 as follows: 
	Claim 20. A method of manufacturing a de-icing composition, the method comprising:
adding a solvent comprising water to a salt component and a suspending agent to form a suspension, wherein: 
the suspension comprises a first portion of the salt component that is not dissolved in the solvent, and 
the first portion of the salt component comprises particles with a first effective diameter;
reducing the first effective diameter of the particles of the first portion of the salt component from the first effective diameter to a second effective diameter; and 
transferring the suspension comprising the particles having the second effective diameter to a container,
wherein the second effective diameter is less than 500 µm.

	In claim 30, add a period at the end of the sentence to correct a typographical error.

The following is an examiner’s statement of reasons for allowance: 

the de-icing composition comprising: 
a solvent comprising water (see Koefod at C3 L56-58 teaching that the deicing salt can be mixed with water to form an aqueous solution referred to as a liquid deicing agent); 
a salt component in a total concentration greater than the solubility of the salt component in water at a temperature in a range from 0° F to 40° F (see Koefod at C3 L19-20 teaching an embodiment wherein that the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer, wherein the mixing of the liquid deicing agent with the solid deicing agent is taken to meet the claimed limitation because the solution contains more undissolved salt, thus, the total concentration of the salt component would necessarily be greater that than the solubility of the salt in water within the temperature range as claimed), wherein:   
a first portion of the salt component is not dissolved in the solvent (see Koefod at C3 L19-20 teaching an embodiment, wherein the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer, wherein the solid deicing agent is taken to meet the claimed first salt portion not dissolved in water), and 
a suspending agent (see Koefod at C2 L40-41 teaching that the deicer composition can include a combination of additives such as a viscosifying additive such as xanthan gum is featured in the list, which is taken to meet the claimed suspending agent).

However, Koefod does not explicitly teach that i) the de-icing composition being a suspension, and ii) the first portion of the salt component comprises particles with an effective .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731